Order entered December 6, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01217-CV

                    IN THE INTEREST OF D.C., ET AL., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-06457

                                          ORDER
        This appeal and appellate cause number 05-19-01218-CV (trial court number DF-18-

012200) were consolidated in the trial court by order dated August 28, 2019. Because both trial

court numbers appeared on the notice of appeal, the cases were assigned two appeal numbers.

On December 5, 2019, appellant filed a motion to consolidate. We GRANT the motion.

        We DIRECT the Clerk of the Court to transfer all documents from cause number 05-19-

01218-CV into this appeal. For administrative purposes, cause number 05-19-01218-CV shall be

treated as a closed case. The parties, trial court clerk, and court reporter shall now use only

appellate cause number 05-19-01217-CV.

        Appellant’s brief was filed November 21, 2019; appellee’s brief is due December 11,

2019.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE